March 17, PERSONAL AND CONFIDENTIAL National Renewable Energy Investment Fund, Inc. WB Capital Management, Inc. 1415 28th Street, Suite 200 West Des Moines, IA 50266 Phone: (515) 244-5426 Dear Sir or Madam: This letter is in reference to discussions between Stifel, Nicolaus & Company, Incorporated ("Stifel Nicolaus" or the "Underwriter") and National Renewable Energy Investment Fund, Inc. (together with any present and future subsidiaries and affiliates of National Renewable Energy Investment Fund, Inc., the "Company") and WB CapitalManagement Inc. (“WB Capital”) concerning a proposed public offering of common stock ("Common Stock") of the Company. We have made a preliminary analysis of the Company and will continue to examine its business, affairs, prospects and financial condition.On the basis of, among other things, such preliminary analysis and the information furnished to us by the Company and WB Capital, we hereby confirm in principle our interest in forming and managing a group of securities firms to underwrite a public offering of Common Stock.In particular, this letter (the "Letter of Intent") is intended to confirm the intent of Stifel Nicolaus to act as lead underwriter and book-running manager in connection with a proposed registered public offering of Common Stock pursuant to a firm commitment underwriting arrangement (the "Offering"). The Underwriter expects to form an underwriting syndicate to purchase from the Company and to offer to the public approximately8,333,334 shares of Common Stock (the "Securities"). The Underwriter will purchase the Securities from the Company at $15 per share mutually contemporaneously with the effectiveness of an underwriting agreement (the "Underwriting Agreement"), less an underwriting discount ("Underwriting Discount") as a percentage of the public offering price of 5 percent for members of the National Corn Growers Association and affiliated state corn growers associations and 7 percent for othersThe Company agrees to grant to the Underwriter an over-allotment option exercisable for 30 days from the effective date of the registration statement relating to the Securities filed with the Securities and Exchange Commission Naional Renewable Energy Investment Fund, Inc. WB Capital Management, Inc. Page 2 (the "Registration Statement"), to purchase up to an additional 15% of the Securities at the public offering price less the Underwriting Discount solely to cover over-allotments, if any. In view of the need to commit substantial resources to prepare for the Offering, we request that the Company and WB Capital agree, jointly and severally, to the following terms and conditions, in addition to the terms and conditions that will be included in the Underwriting Agreement to be negotiated prior to the Offering: 1. Each of the Company and WB Capital will furnish the Underwriter with all information and material concerning the Company and the Offering which the Underwriter requests in connection with the performance of its obligations hereunder.Each of the Company and WB Capital represents and warrants that all information made available to the Underwriter by the Company or WB Capital will, at all times during the period of the engagement of the Underwriter hereunder, be complete and correct in all material respects and will not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein not misleading in light of the circumstances under which such statements are made.Each of the Company and WB Capital further represents and warrants that any projections provided to the Underwriter will have been prepared in good faith and will be based upon assumptions which, in light of the circumstances under which they are made, are reasonable.Each of the Company and WB Capital understands that in rendering services hereunder the Underwriter does not provide accounting, legal or tax advice and will be relying upon the advice of counsel to the Company and other advisors to the Company as to certain accounting, legal, tax and other matters relating to the Offering. 2.
